FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                       NOVEMBER 10, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 192

Robert Williamson,                                   Petitioner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee

                                No. 20220186

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable James S. Hill, Judge.

REVERSED AND REMANDED.

Per Curiam.

Scott O. Diamond, Fargo, ND, for petitioner and appellant; submitted on brief.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for respondent and appellee;
submitted on brief.
                            Williamson v. State
                               No. 20220186

Per Curiam.

[¶1] Robert Williamson appeals from an order denying his application for
post-conviction relief. Williamson argues the district court erred by dismissing
his application, on its own motion, after the State filed an answer. We conclude
the district court erred by denying Williamson’s application because the
procedure required under N.D.C.C. § 29-32.1-09 for summary disposition in
post-conviction relief cases was not followed. See Chase v. State, 2021 ND 206,
¶¶ 8-11, 966 N.W.2d 557 (holding a motion for summary disposition in post-
conviction relief proceedings must be made consistent with the rules for motion
practice and the district court may not order summary disposition in response
to a request in a pleading); State v. Vogt, 2019 ND 236, ¶ 8, 933 N.W.2d 916
(stating the district court may only summarily dismiss an application for post-
conviction relief on its own motion under N.D.C.C. § 29-32.1-09(1) before the
State responds, and after the State responds there must be a motion by either
party under N.D.C.C. § 29-32.1-09(3) for the court to grant summary
disposition). We summarily reverse under N.D.R.App.P. 35.1(b) and remand
for further proceedings.

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1